Citation Nr: 1727580	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.   13-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 60 percent for bilateral hearing loss from January 4, 2014 to the present. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1946 to July 1947. 

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The claim for an increased rating was received by VA in March 2010.

In a February 2013 rating decision, the RO increased the Veteran's 50 percent rating for bilateral hearing loss to 60 percent, effective January 4, 2013.  In a June 2014, the Board remanded the claim and in a January 2015 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating to 60 percent, effective August 25, 2010.  

In July 2016, the Board denied a rating in excess of 60 percent for bilateral hearing loss from August 25, 2010 to January 3, 2014.  As noted by the Board, in a February 2016, rating decision, the AMC assigned a 100 percent schedular evaluation from January 56, 2010 to August 24, 2010.  In addition, the February 2016 rating decision awarded special monthly compensation on account of deafness in both ears for the same time period.  The January 2010 date is based on the evidence within 1 year of the reopening of the claim.  There is no pertinent evidence within 1 year of that date, so there is no basis for consideration of any period prior to January 2010.  The Board remanded the issue of entitlement to a rating in excess of 60 percent for bilateral hearing loss from January 4, 2014 for additional development.  

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In July 2016, the Board remanded this matter to obtain the results of an October 28, 2015 VA audiological examination.  A November 2016 medical addendum opinion indicated that the October 2015 examination was not a Compensation & Pension (C&P) examination but a regular AA hearing test.  It was noted that the last C&P exam was in January 2014.  The examiner indicated that the October 2015 test exists but should not be considered for testing purposes as it was not a C&P examination and the CNC word test was not used for testing.  The January 2014 C&P examination report indicates that a word recognition score was not appropriate for the Veteran because of language difficulties, cognitive problems, and inconsistent word recognition scores inappropriate for the right ear.  The Board recognizes that the CNC was not conducted; however, this record is pertinent in adjudicating the claim.  See 38 C.F.R. § 4.85.

A December 12, 2016 audiology note indicated that an audiogram was completed and was available under "<Tools><AudiogramDisplay>."  As the Board does not have access to the document and as it was not otherwise included in the electronic claims file, a remand is required to associate the audiogram with the electronic claims file.  Upon remand, VA must attempt to obtain the October 28, 2015 and December 12, 2016 audiograms in order to evaluate the claim.  If these records are unobtainable, a VA memorandum should be included in the electronic file of all attempts made to retrieve records.  See 38 U.S.C.A. § 5103A (c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the electronic claims file the audiogram completed on October 28, 2015 and December 15, 2016 (reflecting the pure tone thresholds from 1000 to 4000 Hertz).  If the audiograms cannot be obtained, a VA memorandum as to the unavailability should be placed in the electronic claims file.

2.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.    


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





